Luke, J.
This was an action on a promissary note, to which the defendant Coalson pleaded discharge in bankruptcy. The evidence shows . ‘ that within the time permitted by the bankruptcy act the plaintiff in this case, who had been inadvertently omitted from the schedule of creditors in the bankruptcy proceeding, was, by duly allowed amendment, added, and was served with proper notice as a creditor; and it further-' appearing that the bankrupt was allowed his discharge in bankruptcy from the debt sued upon, it was not error for the court to direct a verdict in favor of the defendant Coalson.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.